Citation Nr: 1749330	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-46 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 40 percent for peptic ulcer, status post partial gastrectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel






INTRODUCTION

The appellant served on active duty in the Air Force from September 1954 to March 1958 and from May 1958 to December 1960.  He is the recipient of the Good Conduct Medal and the Air Force Longevity Service Award.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appellant filed a timely Notice of Disagreement (NOD), received in November 2015.  A Statement of the Case (SOC) was issued in September 2016.  A timely VA Form 9 was received in September 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board regrets the delay, additional development is required.

The appellant's peptic ulcer, status post partial gastrectomy has been evaluated by the RO as 40 percent disabling, pursuant to Diagnostic Code 7308, pertaining to postgastrectomy syndrome.  Under those rating criteria, a 40 percent rating is warranted for moderate disability with characteristic mild circulatory symptoms after meals but with diarrhea and weight loss.  A 60 percent rating is warranted for severe disability, associated with nausea, sweating, and circulatory disturbances after meals, diarrhea, hypoglycemic symptoms, and weight loss with malnutrition and anemia.  38 C.F.R. § 4.114 DC 7308 (2016)..

In December 2014, the appellant was afforded a medical examination in connection with his claim.  The examination report indicated that no nausea, sweating, circulatory disturbance, diarrhea, hypoglycemic symptoms, weight loss, or malnutrition was present.  Anemia was noted.  The appellant's treatment plan did not include taking continuous medication.  His weight was 166 pounds without shoes.  The examiner observed that the appellant had postgastrectomy syndrome; however, there were no symptoms or findings.  Rather, the appellant's condition was observed to be quiescent.  Laboratory testing was scheduled for December 15, 2014.  However, the appellant did not report.  Thus, it was not performed.

Despite the negative findings on the examination report discussed above, VA and private clinical evidence and lay statements include reports of additional symptomatology and diagnoses.  

For example, a November 2013 VA clinical note states that the appellant had been prescribed Docusate, which was to be used daily, as needed, for constipation.  In a July 2014 clinical note from St. Joseph Heritage Healthcare, the appellant reported intermittent fatigue, weakness, and constipation.  He denied abdominal pain, nausea, vomiting, dysphagia, rectal blood, melena, and diarrhea.  Weight loss of 20 pounds in two years was reported; however, there was no recent weight loss.  His weight was 174 pounds.  The assessment was anemia, iron deficiency, Vitamin B12 deficiency, slow transit constipation, and fatigue.  An August 2014 clinical note from St. Joseph Heritage Healthcare states that the appellant's gastric surgery for a bleeding ulcer may contribute partially to his iron deficiency.  A September 2016 clinical note from Medicine and Nephrology Associates states that the appellant reported that, since his ulcer surgery, he has experienced nausea and vomiting.  He also occasionally stops eating, which has led to hypoglycemia.  The appellant reported constant constipation.  He reported that, if he avoids vegetables, he loses weight.  Other systems were reviewed and were negative.  His weight was 174 pounds.  The assessment was stable diabetes and to monitor nausea and vomiting.  

In October 2014, the appellant reported that, since his gastrectomy surgery performed in the 1950s, he has experienced stomach discomfort and acid reflux, has been unable to digest food properly, and cannot attain proper nutrition from food.  He stated that he was hospitalized several times in the past two years as a result of these problems.  He also reported that he has been taking anti-acid pills daily for 50 years, experiences daily constipation, cannot eat properly, and has felt weak every day.  In March 2016, the appellant stated that he experiences digestive problems, acid reflux, and difficulty and discomfort going to the bathroom daily.  He regularly takes over-the-counter medications for his stomach, including Gaviscon, Miralax, probiotics, and lactobacillus cap.  On his VA Form 9, received in September 2016, the appellant stated that he has been experiencing severe symptoms, including nausea, sweating, and circulatory disturbances after meals.  He stated that he is unable to keep down his food and vomits, causing him to lose weight.  He attributes this to malnutrition.

Although the appellant reported being hospitalized for his service-connected disability, the most recent records regarding hospitalizations in the claims file are from La Palma Intercommunity Hospital regarding a May 2013 hospitalization, more than one year prior to receipt of the appellant's claim for increase on October 7, 2014.

Although anemia was observed during the December 2014 examination, the examiner also concluded that there were no symptoms or findings associated with postgastrectomy syndrome.  An August 2014 clinical note from St. Joseph Heritage Healthcare states that the appellant's gastric surgery for a bleeding ulcer may contribute partially to his iron deficiency.  

Throughout the period on appeal the appellant's weight fluctuated between 166 pounds, without shoes, and 174 pounds.  In December 2013, he was 172 pounds; and in September 2016, he was 174 pounds.  It is not clear from the private clinical notes whether the appellant's weight was measured with or without his shoes.  In November 2013, the appellant reported weight loss, which occurred prior to the period on appeal.  In September 2016, he contended that he had lost weight due to his service-connected disability.  

In view of the foregoing ambiguities, a remand is required for an examination and opinion to determine the current severity of the appellant's disability, which also addresses the appellant's reported symptomatology, the findings in the clinical notes, and whether the appellant has experienced weight loss during the period on appeal.  See Barr v. Nicholson, 21 Vet. App. 312 (2007) (holding that once VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA clinical records with the claims file.  It appears that this was last performed in January 2015.

2.  Invite the appellant to identify or submit any additional private medical records.  The most recent private records received by VA are from Medicine and Nephrology Associates, dated September 2016.  If, after a reasonable opportunity to respond, any records are identified, after obtaining any necessary authorizations, the AOJ should follow appropriate procedures to obtain and associate such records with the claims file.

3.  Schedule the appellant for an appropriate examination to determine the current severity and manifestations of his service-connected partial gastrectomy for peptic ulcer, status post partial gastrectomy.

The examiner should report all signs and symptoms attributable to the appellant's disability and comment on the severity of those manifestations.  If any of the following signs or symptoms are not observed and/or are not attributable to the appellant's service-connected disability, an explanation should be provided:  nausea, sweating, circulatory disturbances following meals, diarrhea, hypoglycemic symptoms, weight loss, malnutrition, and anemia.  The examiner should also characterize the appellant's disability as mild, moderate or severe and provide a rationale for doing so.  

4.  Readjudicate the issues on appeal, considering all the evidence of record.  If any benefit sought is not granted, furnish the appellant and any appointed representative a Supplemental Statement of the Case and the opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







